Title: From Thomas Jefferson to D’Aranda, 27 September 1787
From: Jefferson, Thomas
To: Aranda, Pedro Pablo Abárca y Boléa, Count



Jeudi. ce 27me. de Septembre 1787.

Monsieur Jefferson profite de la permission de Son excellence Monsieur l’Ambassadeur d’Espagne en lui envoiant un paquet pour Monsr. Carmichael, ou il y a deux volumes in 8vo. Il ose meme de le prier de vouloir bien se charger encore d’une lettre pour Monsieur Carmichael qui contient la ratification du traité entre le Congrès et l’empereur de Maroc, et qui est trop consequent pour etre confié à la poste ordinaire, ou à une personne dont les bonnes dispositions sont moins connues que celles de Monsieur le comte d’Aranda.
Monsieur Jefferson a reçu avec bien de regrets l’honneur des Adieux de Monsieur l’Ambassadeur. Sans pretensions à celui de sa connoissance particuliere, il n’a pas moins sçu respecter son extreme merite. C’est une rude perte que subira le corps diplomatique, dont il n’y aura personne qui sera plus sensible que Monsieur Jefferson. Il prie Monsieur l’Ambassadeur de daigner agreer l’hommage de ses respects et de son attachement, et de lui permettre d’y meler des prieres très sinceres pour sa santé.
 